Citation Nr: 0946987	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-38 754A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a September 
6, 1996, Board of Veterans' Appeals decision that denied 
entitlement to an effective date earlier than January 27, 
1989, for service connection for chronic headaches.  


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from July 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) by way of a remand from the United States Court of 
Appeals for Veterans Claims (Court).  The matter originally 
came before the Board after the Veteran, the moving party, 
filed a statement which was accepted as a motion to revise or 
reverse, on the basis of clear and unmistakable error (CUE), 
a September 6, 1996 Board decision, wherein the Board denied 
a claim of entitlement to an effective date earlier than 
January 27, 1989, for service connection for chronic 
headaches.  See 38 U.S.C.A. §§ 5109A and 7111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.1400, 20.1403 (2009).  The 
moving party appealed the Board's decision to the Court but, 
in an Order issued on April 22, 1997, the Court dismissed the 
moving party's appeal as untimely filed.  

In a June 2007 decision, the Board concluded that a September 
6, 1996, Board decision, which denied an effective date 
earlier than January 27, 1989, for service connection for 
chronic headaches, was not clearly and unmistakably 
erroneous.  The Veteran appealed that decision to the Court.  
In an August 2009 Memorandum Decision, the Court vacated the 
Board's June 2007 decision and dismissed the Veteran's appeal 
for lack of jurisdiction due to his death in January 2008.  


FINDINGS OF FACT

1.  The Veteran died in January 2008.  

2.  In an August 2009 Memorandum Decision, the Court vacated 
the Board's June 2007 decision and dismissed the appeal for 
lack of jurisdiction.  



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of his appeal to the 
Court, in January 2008.  The Veteran's attorney-
representative notified the Court of the Veteran's death in 
March 2009.  In its August 2009 Memorandum Decision, after 
receiving notice that the Veteran had died, the Court vacated 
the June 2007 Board decision, dismissed the appeal, and 
returned the case to the Board.  The Board subsequently 
received a copy of the Veteran's death certificate.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).






ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


